Citation Nr: 1435460	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  11-17 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a right knee disability, to include arthritis.

2. Entitlement to service connection for a left knee disability, to include arthritis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from February 1963 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records from July 2007 to December 2012.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.  In the January 2013 Supplemental Statement of the Case, the RO specifically stated that these records were reviewed prior to the adjudication of the claims.  Accordingly, the Board finds no prejudice in proceeding with the present decision.  

The Veteran testified at a hearing in August 2013 before the undersigned.  A copy of the transcript has been placed in the Virtual VA paperless claims processing system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case is remanded to seek clarification regarding the etiology of the Veteran's knee disabilities.  

Accordingly, the case is REMANDED for the following actions:

1. Return the Veteran's claims file to the examiner who conducted the August 2010 knee examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i) October 1966 service treatment records showing a one and a half year history of bilateral knee pain, a left knee injury from falling on a pipe, and a diagnosis of chondromalacia patella.

ii) A September 2001 VA treatment record documenting chronic knee problems, left worse than right, that the Veteran stated had been present since he was in the military.  

iii) The Veteran's lay assertions in his October 2009 statement, November 2010 Notice of Disagreement, and August 2013 hearing where he stated that he worked on his knees in service without knee pads and was told by the doctor who diagnosed chondromalacia patella that he would have to live with knee pain.  

c) In providing the requested opinion, the examiner must address the Veteran's lay assertion that he had knee pain in service and that it continued until the present.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  

d) The examiner must determine whether the Veteran still has chondromalacia patella and if not, explain how and when this condition resolved.  

e) The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral knee disabilities began during active service; are related to any incident of service; or, in the case of arthritis, began within one year after discharge from active service.  

f) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.   If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. The RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



